tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date vor wb sew se e8 - sur bil c6 eo s7z c076 he theird forty conleed ted bi legend d x dear this is in response to your ruling_request concerning a proposed hospital reorganization and its effect on the tax exempt status under sec_501 of the internal_revenue_code foundation classification under sec_509 of the organizations involved and the applicability of the unrelated_trade_or_business income_tax provisions under sec_511 through of the code facts a is exempt from federal_income_tax under sec_501 of the code and is classified as a hospital under sec_509 and sec_170 a operates an acute care hospital which includes a regional neonatal intensive care unit a children's hospital psychiatric and rehabilitation units and ground and air ambulances the hospital is also a teaching facility with residency programs focusing largely on primary care a operates residency programs in internat medicine family practice pediatrics ob-gyn surgery and radiology a is the parent_corporation of d a health care system that includes a band c 22r- b is exempt from federal_income_tax under sec_501 of the code and is classified as a public charity pursuant to sec_509 b's sole member is a b is the fundraising vehicle for a c was formed by a to serve as the new parent_corporation of d and to support a in its health care mission c is being granted exemption from federal_income_tax under sec_501 of the code and nonprivate foundation status under sec_509 of the code by letter of even date c will provide administrative support and such other activities that benefit perform the functions of or carry out the purposes of a a desires to change its current corporate structure for a variety of reasons relating to accreditation compliance with governmental regulatory requirements reimbursement simplification of corporate structure financial reporting tax compliance and lending also the proposed restructuring will allow a more flexible framework within which to conduct and expand management functions a currently has the components of an integrated delivery system an acute care facility outpatient services home health ambulance services physician services etc but it is not currently structured in a manner designed to maximize the usefulness of this integrated system for the delivery of health care services a states that replacing the hospital corporation as the parent_corporation with a not-for-profit holding_company in the form of c will place appropriate emphasis on the component parts of the integrated delivery system rather than a disproportionate emphasis on the hospital the board_of directors of c will engage in strategic planning oversight and guidance for the entire system from x to date a has owned all stock of its affiliated stock corporations and has been the sole member of b and its other affiliated non-stock corporations under the proposed restructuring will own directly or indirectly of the stock of all a affiliated stock corporations and will be the sole member of a b and other a affiliated non-stock corporations a has represented that it will amend its articles of incorporation and propertly file such amendment with the state authorities to provide that a is a membership corporation having c as its sole member and that it will change its board_of directors from a self-perpetuating board to one appointed by its sole member presently c’s initial board_of directors is identical in composition to that of a's current board_of directors hereafter each of a's board members shall be appointed by the sole member to serve coterminously with his or her membership on the board_of directors of the sole member a has represented that the bylaws of b will be amended to change the identification of the sole member from a to c and to provide that at least one member of b's board_of directors will also be a member of the a board in addition to the restructuring described above a desires to move outpatient clinics currently operated by second and third tier for-profit subsidiaries of a into a as of the date of this ruling letter a proposes to transfer certain of the outpatient physician practices to be operated directly by a the referenced outpatient physician practices include internal medicine family practice pediatrics gynecologic oncology and neurology with the exception of neurology the practices referenced above have always functioned as departments of a and are regarded by a as faculty s physician practices the physicians in those practices will continue to be employed under full- time faculty contracts with a for-profit subsidiary of the d health system to teach physicians enrolled in a’s residency programs the neurologists will continue to be employed by the for- profit subsidiary as well a does not operate a residency program in neurology but residents rotate through the neurological practice as part of the core curriculum of the family practice and internal medicine residency programs in addition certain fourth year medical students rotate through the neurological practice as a result of the restructuring a will be replaced by c as the holding_company of its affiliated stock and non-stock corporations and as the sole member of b awill engage in the same exempt hospital operations after the restructuring as it does now a has been and will continue to be operated exclusively for the charitable purpose of promoting health a treats patients on an inpatient and outpatient basis who can pay the cost of their hospitalization either themselves or through private health insurance or with the aid of public programs such as medicare and medicaid in addition a has an indigent charity care policy for patients based on the federal poverty guidelines a operates a full time emergency room which provides health care services to patients without regard to ability to pay control of a rests with its board_of directors and its sole member c the boards of c and a are identical and are composed of prominent and independent civic leaders in the community as a result of the proposed restructuring b will continue to be the fundraising vehicle to its supported_organization rulings requested a’s proposed restructuring will not adversely affect a’s tax exempt status under sec_501 of the code and its classification as a public charity pursuant to sec_509 a and b a iii a’s proposed restructuring will not adversely affect b’s tax exempt status under sec_501 of the code and its classification as a public charity pursuant to sec_509 of the code ve the operation of the outpatient clinics regarded by a’as faculty physician practices as outpatient departments of a will not constitute unrelated_trade_or_business of a la sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts x2ry sec_368 sec_372 iv scott on trusts sec_368 sec_372 3rd ed and revrul_69_545 1969_2_cb_117 sec_509 of the code provides that all organizations described in sec_501 c are private_foundations except those described in sec_509 or sec_509 of the code excludes from the term private_foundation an organization described in sec_170 other than in clauses vil and viii sec_509 of the cade excludes from the definition of a private_foundation an organization which - a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph or b is operated supervised or controlled by or in connection with one or more organizations described in paragraph or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph or sec_170 of the code describes an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical_research sec_511 of the code imposes a tax on the unrelated_business_taxable_income of an organization described in sec_501 c of the code sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly attributable to such business activity sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by the organization of the purpose or function constituting the basis for its exemption sec_1_513-1 of the regulations defines unrelated_business_taxable_income to include the gross_income of an exempt_organization if and to the extent that itis income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the ol achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_78_41 1978_1_cb_148 describes a_trust whose sole purpose was to accumulate and hold funds for use in satisfying malpractice claims against a hospital the trust was determined to be an integral part of the hospital because it was controlled by the hospital directly and was performing a function that the hospital could do directly the organization was ruled to be exempt under sec_501 of the code revrul_69_545 1969_2_cb_117 provides that a non-profit organization whose purpose and activity is providing hospital care is promoting health and may therefore qualify as organized and operated in furtherance of a charitable purpose if it meets the other requirements of sec_501 of the code a proposes to undertake a reorganization of its current corporate structure to achieve certain administrative efficiencies and implement an integrated system of health care delivery through its structurally affiliated exempt entities in connection with the implementation of this system a has created c as a non-profit corporation c has been established for the sole purpose of providing an organization that will operate for the exclusive benefit of a c will act as the parent organization of the reorganized health care system and will provide overall planning coordination and management c’s activities will include among others i establishing and coordinating policies that will be implemented by the system ii supervising on a limited basis the operations of entities related to a iii ensuring that all activities of ail entities related to a are in the best interests and in support of a c will not provide services or support to entities that are unrelated to a following the reorganization the activities of and its affiliated entities will continue to further a’s exempt health care purposes a will continue to provide health care services to the community by operating an acute care hospital and by providing medical education and research b will continue to be organized and operated solely to benefit c and a by coordinating fundraising activities and providing financial support to c as needed c will oversee the activities of all affiliates will participate in establishing and coordinating policies will assist in strategic planning for the system and generally will ensure that all activities of its affiliates are in furtherance of a's exempt purposes since a will continue to provide hospital and health education services to its service area andb will continue to engage in fundraising activities for the benefit of the system their current tax- exempt status under sec_501 of the code and their classification as not private_foundations under sec_509 and sec_170 and sec_509 respectively will not be affected by the proposed reorganization eee the creation of c furthers a’s charitable purposes by establishing and coordinating policies supervising operations and performing other management functions exclusively for the health care system c which could be performed by a if c had not been created is providing services which support a’s exempt purposes and activities and the outpatient clinics regarded by a as faculty physician practices conduct the medical education programs of a and also provide health care services to the community it serves the physicians are employed by a for-profit subsidiary within the health care system as teaching physicians and as such they hold faculty appointments at a medical school and provide clinical instruction to medical students the conduct of such activities as described is substantially related to a’s performance of its exempt_activities such activity contributes importantly to the accomplishment of a’s purpose of providing quality heatlh care to the community based on all the facts and circumstances described above we rule as follows a’s proposed restructuring will not adversely affect a’s tax exempt status under sec_501 of the code and its classification as a public charity pursuant to sec_509 and sec_170 a’s proposed restructuring will not adversely affect b's tax exempt status under sec_501 of the code and its classification as a public charity pursuant to sec_509 of the code the operation of the outpatient clinics regarded by a as faculty physician practices as outpatient departments of a will not constitute unrelated_trade_or_business of a pursuant to sec_1_513-1 of the regulations this ruling is based on the understanding that there will be no material changes in the facts upon-which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent ' oe this ruling does not address the applicability of any section of the code or regulations to facts submitted other than with respect to the sections described we are informing your area office of this action please keep a copy of this ruling in your permanent records sincerely marvin friedlander manager exempt_organizations technical group one ao net tment enrmmmmpmapmgang
